DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, and 8-11, are rejected under 35 U.S.C. 103 as being unpatentable over Posselt et al. (DE 102008054380).
Regarding claim 1, Posselt discloses a method for delivering fuel in a fuel tank (11), wherein the fuel tank (11) is a saddle tank having at least a first chamber (15) and a second chamber (16), the first chamber (15) having a module pot (17) disposed therein and at least a first pump (22) adapted to deliver fuel from the first chamber (15) to the module pot (17), and wherein a fuel pump  (19) for delivering fuel to an engine is disposed within the module pot (17), the second chamber (16) having at least one second 
Posselt fails to disclose a third sensor is disposed in the second chamber for detecting a predetermined minimum fill level in the second chamber, wherein the second pump disposed in the second chamber is deactivated in response to the third sensor detecting when the predetermined minimum fill level is reached.
Posselt Figure 2 teaches a fuel tank comprising a third sensor (35) is disposed in the second chamber (16) for detecting a predetermined minimum fill level in the second chamber (16), wherein the second pump (23) disposed in the second chamber (16) is deactivated in response to the third sensor (35) detecting when the predetermined minimum fill level is reached (see paragraph 0014; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Posselt to provide a third sensor is disposed in the second chamber for detecting a predetermined minimum fill level in the second chamber, wherein the second pump disposed in the second chamber is deactivated in response to the third sensor detecting when the predetermined minimum fill level is reached. Doing so would generate an off signal to the second pump preventing pumping when the fuel is too low (see translation paragraph 0014), as recognized by Posselt.
Regarding claim 3, Posselt as modified teaches the invention as essentially claimed, and further teaches wherein the first (22) and/or the second pump is a suction jet pump and that a partial flow is diverted from the fuel pump (19) located in the module pot (17) to operate the first (22) and/or second suction jet pump (see Figure 1).

Regarding claim 5, Posselt as modified teaches the invention as essentially claimed, and further teaches wherein a second valve (33) is located in the feed line for the operation of the first and/or second suction jet pump (23), which second valve (33) closes to stop the operation of the second suction jet pump (23) when the third sensor (35) detects the predetermined minimum fill level in the second chamber 16 (see translation paragraph 0014).
Regarding claim 6, Posselt discloses an assembly for delivering fuel in a fuel tank (11), wherein the fuel tank (11) is a saddle tank having at least a first chamber (15) and a second chamber (16), the first chamber (15) having a module pot (17) disposed therein and at least a first pump (22) for delivering fuel from the first chamber (15) to the module pot (17), wherein a fuel pump (19) for delivering fuel to an engine is located in the module pot (17), the second chamber (16) having at least one second pump (23) disposed therein for delivering fuel from the second chamber (16) to the first chamber (15), characterized in that a sensor device (29) for detecting at least a predetermined minimum fill level is disposed in the module pot (17), wherein the first pump (22) located in the first chamber (15) is activated when the sensor device (29) detects the minimum fill level in the module pot (17) is attained and is deactivated after a predetermined time interval or when a predetermined high fill level is attained (see translation paragraphs 0010, 0011, 0013, and 0014; see Figure 1).
Posselt fails to disclose a third sensor is disposed in the second chamber for detecting a predetermined minimum fill level in the second chamber, wherein the second pump disposed in the 
Posselt Figure 2 teaches a fuel tank comprising a third sensor (35) is disposed in the second chamber (16) for detecting a predetermined minimum fill level in the second chamber (16), wherein the second pump (23) disposed in the second chamber (16) is deactivated in response to the third sensor (35) detecting when the predetermined minimum fill level is reached (see paragraph 0014; see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Posselt to provide a third sensor is disposed in the second chamber for detecting a predetermined minimum fill level in the second chamber, wherein the second pump disposed in the second chamber is deactivated in response to the third sensor detecting when the predetermined minimum fill level is reached. Doing so would generate an off signal to the second pump preventing pumping when the fuel is too low (see paragraph 0014), as recognized by Posselt.
Regarding claim 8, Posselt as modified teaches the invention as essentially claimed, and further teaches wherein the first (22) and/or second pump is a suction jet pump and that a partial flow is diverted from the fuel pump (19) located in the module pot (17) to operate the first (22) and/or second suction jet pump (see Figure 1).
Regarding claim 9, Posselt as modified teaches the invention as essentially claimed, and further teaches wherein a first valve (32) is disposed in a feed line for the operation of the first (22) and/or second suction jet pump, which opens to allow the operation of at least the first suction jet pump (22) when the sensor device (29) in the module pot (17) detects the predetermined minimum fill level, and which closes to stop the operation of at least the first suction jet pump (22) when the sensor device (29) in the module pot (17) detects the predetermined maximum fill level (see translation paragraph 0011).
Regarding claim 10, Posselt as modified teaches the invention as essentially claimed, and further teaches wherein a second valve (33) is located in the feed line for the operation of the first and/or 
Regarding claim 11, Posselt as modified teaches the invention as essentially claimed, and further teaches a fuel tank (11) comprising the assembly of claim 7.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posselt in view of Lang et al. (U.S. Patent No. 5,197,444).
Regarding claims 2 and 7, Posselt discloses the invention as essentially claimed, but fails to disclose wherein the sensor device comprises a first sensor with which a predetermined maximum fill level in the module pot, at which the first pump is deactivated, is detected, and a second sensor with which the predetermined minimum fill level in the module pot is detected; wherein the sensor device comprises a first sensor which is operable to detect a predetermined maximum fill level in the module pot, at which the first pump is deactivated, and a second sensor which is operable to detect the predetermined minimum fill level in the module pot.
Lang teaches a fuel tank wherein a sensor device (16.u, 16.o) comprises a first sensor (16.o) with which a predetermined maximum fill level in a module pot (8), at which the first pump (11) is deactivated, is detected, and a second sensor (16.u) with which the predetermined minimum fill level in the module pot (8) is detected (Col. 4, lines 1-20); wherein a sensor device (16.u, 16.o) comprises a first sensor (16.o) which is operable to detect a predetermined maximum fill level in a module pot (8), at which the first pump (11) is deactivated, and a second sensor (16.u) which is operable to detect the predetermined minimum fill level in the module pot 8 (Col. 4, lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Posselt to provide wherein the sensor device comprises a first sensor with which a predetermined maximum fill level in the module pot, at which the first pump is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753